DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 06/15/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021, 10/27/2021, 03/09/2022, and 08/22/2022 were considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morales (US 2016/0038673).
Regarding Claim 1, Morales discloses a system (drug delivery system (100); Fig.1) to control glucose in a patient, the system comprising: a medication delivery device (device drug delivery device (102); Fig.1) configured to deliver a medication dose to the patient (Data transmitted from remote controller 104 to insulin delivery device 102 may include glucose test results and a food database to allow the drug delivery device 102 to calculate the amount of insulin to be delivered by drug delivery device 102; parag. [0096], lines 15-18); and a controller (remote controller (104)) operably coupled to the medication delivery device (102) and including control logic (control logic module (10)) (In particular, FIG. 2 provides for an MPC programmed into a control logic module 10 that is utilized in controller 104; parag. [0102], lines 4-6) (Referring to FIG. 2, the first output 14 of the MPC-enabled control logic 10 can be a control signal to an insulin pump 16 to deliver a desired quantity of insulin 18 into a subject 20 at predetermined time intervals, which can be indexed every 5 minutes using time interval index k; parag. [0103], first sentence) (the drug delivery device (102) in Fig.1 is equivalent to the insulin pump (16) in Fig.2) (parag. [0103], last sentence) operative to: execute a multi-model predictive controller algorithm (MPC) at least in part by executing a plurality of models (parameters a, b , and c that are functions of f and g respectively) each comprising a plurality of model parameters (nominal insulin sensitivity factor (Isens), carbohydrate content of a meal, last dose of insulin, physical activity, heart rate, and fat content of meals…) (parag. [0044]) having a set of values (parag. [0048]), select one of the plurality of executed models (a), and determine a first medication dose (desired quantity of insulin (18)) based at least in part on the selected executed model (Fig.2) (parags. [0042] and [0102]-[0103]).
Regarding Claim 2, Morales discloses the system of claim 1, and further discloses wherein the control logic (10) is further operative to: predict future glucose levels of the patient (predicted glucose value (15); Fig.2) based at least in part on the selected executed model (a), wherein the determination of the first medication dose (18) is based at least in part on the predicted future glucose levels (15) (Fig.2) (parags. [0102]-[0103]).
Regarding Claim 3, Morales discloses the system of claim 2, and further discloses wherein the control logic is further operative to: determine a difference (26) between the predicted future glucose levels (15) and a nominal target glucose value (measured glucose concentration (24)), wherein the determination of the first medication dose (18) is based at least in part on the difference (26) between the predicted future glucose levels (15) and the nominal target glucose value (24) (Fig.2) (parags. [0102]-[0103]).
Regarding Claim 4, Morales discloses the system of claim 2, and further discloses wherein the prediction of future glucose levels is based at least in part on a basal insulin profile (dynamic model insulin time-action profile) (parags. [0042] and [0091]).
Regarding Claim 6, Morales discloses the system of claim 1, and further discloses wherein the control logic being operative to select one of the plurality of executed models comprises the control logic being operative to: select one of the plurality of executed models (coefficinets/parameters) in response to comparing a calculated level of interstitial glucose and a measured level of interstitial glucose (parags. [0107]-[0112]).
Regarding Claim 7, Morales discloses the system of claim 6, and further discloses wherein the measured level of interstitial glucose comprises a plurality of past measured levels of interstitial glucose (For example, future glucose levels are predicted from past glucose levels and insulin amounts and from the candidate insulin amounts to be delivered in the future, e.g., using linear difference models of insulin-glucose dynamics; parag. [0122], lines 2-6).
Regarding Claim 8, Morales discloses the system of claim 1, and further discloses wherein the control logic (10) being operative to select one of the plurality of executed models comprises the control logic being operative to: select one of the plurality of executed models (a) based at least in part on a nominal target glucose value (GIR max (maximum glucose concentration)) (parags. [0049]).
Regarding Claim 9, Morales discloses the system of claim 8, and further discloses wherein the nominal target glucose value (GIR max) is increased in response to an exercise announcement (activity/parameter a) (parameter a is directly proportional to the maximum glucose concentration, so GIR max increases in response to the physical activity) (parags. [0044] and [0049]).
Regarding Claim 10, Morales discloses the system of claim 8, and further discloses wherein the nominal target glucose value (GIR max) is increased in response to a meal announcement (carb/parameter a) (parameter a is directly proportional to the maximum glucose concentration, so GIR max increases in response to the carbohydrate content of a meal) (parags. [0044] and [0049]).
Regarding Claim 11, Morales discloses the system of claim 1, and further discloses wherein the control logic (10) is further operative to: re-execute the multi-model predictive controller algorithm (MPC), select a different one of the plurality of executed models (improved model parameters), and determine a second medication dose (predict blood glucose level) based at least in part on the selected executed model (parag. [0091]).
Regarding Claim 12, Morales discloses the system of claim 1, and further discloses wherein the control logic is further operative to: re-execute the multi-model predictive controller algorithm including re-executing the plurality of models using the plurality of model parameters (improved model parameters) and the set of values, select a different one of the plurality of executed models, and determine a second medication dose (predict blood glucose level) based at least in part on the selected executed model (parag. [0091]).
Regarding Claim 13, Morales discloses the system of claim 1, and further discloses wherein the plurality of model parameters includes at least one of an insulin sensitivity, an insulin time constant, a meal action time constant, a sensor time constant, an insulin-to-carbohydrate ratio, an input from a user interface, and a controller gain value (parags. [0044]-[0045]).
Regarding Claim 14, Morales discloses the system of claim 1, and further discloses wherein the plurality of model parameters includes an insulin sensitivity (parag. [0044]), an insulin time constant (parag. [0046]), a meal action time constant (parag. [0044]), a sensor time constant (parags. [0044] and [0057] (last sentence)), and an insulin-to-carbohydrate ratio (parags. [0040] and [0044]).
Regarding Claim 15, Morales discloses the system of claim 1, and further discloses wherein each of the plurality of models includes a set of linear differential equations that calculate levels of physiological glucose and interstitial glucose (parag. [0040], [0057], [0104], [0107], [0119], and [0122]).
Regarding Claim 16, Morales discloses the system of claim 15, and further discloses wherein the set of linear differential equations model storage and transportation of insulin in the patient ([0104], [0107], [0119], and [0122]).
Regarding Claim 17, Morales discloses the system of claim 1, and further discloses wherein the medication delivery device (102) includes insulin (parag. [0096], lines 15-18), and the medication delivery device is configured to deliver the insulin to the patient based at least in part on the determined first (18) and/or second medication dose (Fig.2) (parags. [0102]-[0103]).
Regarding Claim 18, Morales discloses the system of claim 1, and further discloses comprising: a user interface (user interface system (1130); Fig.3) operably coupled to the controller (104) (parag. [0139], lines 11-14) and configured to receive input from the patient (parag. [0057]).
Regarding Claim 19, Morales discloses the system of claim 1, further comprising: a glucose measurement device (glucose sensor (22)) operably coupled to the controller (104/10) (Fig.2) and configured to measure glucose data associated with the patient (parag. [0103]), wherein the determination of the first medication dose (18) is based at least in part on the measured glucose data (24) (parags. [0102]-[0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morales (US 2016/0038673); in view of Prud’homme (US 8527208).
Regarding Claim 5, Morales discloses the system of claim 2, and further discloses wherein the prediction of future glucose levels (15) is based at least in part on a basal insulin profile (parag. [0106]).
Morales does not appear to disclose the prediction of the future glucose level is based on basal insulin profile without meal.
Prud’homme teaches it was known in the art to measure pre-meal glucose measurement (130; Fig.1) to predict glucose of patient (column 5, lines 48-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morales to incorporate the teachings of Prud’homme to have a predict the future glucose level based on the basal insulin profile without meal in order to calculate the optimal insulin profile for the patient (column 5 (lines 48-58) and column 6 (lines 11-27)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783